DETAILED ACTION
This action is in response to application 17/022,979 filed on 09/16/2020. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,798,396 B2.
Furthermore, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.: 10,798,396 B2 claims:

Instant Application: 17/022,979
Note: bold and underlined fonts means same features between instant application and conflicting appl.
Conflicting Application: 15/367,123
→ now US Patent No.: 10,798,396 B2
 Claim [1]:   A video receiver, comprising: a reference frame decoder operating at a 
first compression ratio and providing first uncompressed reference frame data;  
and a main decoder operating at a second compression ratio, wherein the main 
decoder is configured to: receive compressed video data and the first uncompressed reference frame data; and generate first uncompressed display data according to the second compression ratio using the compressed video data and the first uncompressed reference frame data;  wherein the second compression ratio is a lower compression ratio than the first compression 
ratio. 

A video receiver, comprising: a reference frame decoder operating at a 
first compression ratio and providing first uncompressed reference frame data;  
a main decoder operating at a second compression ratio, wherein the main 
decoder is configured to: receive compressed video data and the first uncompressed reference frame data; and generate first uncompressed display data according to the second compression ratio using the compressed video data and the first uncompressed reference frame data;  a 
from the main decoder; compress the first uncompressed display data according 
to the first compression ratio to form the compressed reference frame data;  
and write the compressed reference frame data to the reference frame data buffer, wherein the reference frame decoder is configured to: retrieve the compressed reference frame data from the reference frame data buffer; decode the compressed reference frame data according to the first compression ratio to form a second uncompressed reference frame data; and feed the second uncompressed reference frame data to the main decoder for generating a second uncompressed display data according to the first compression ratio, wherein the second compression ratio is a lower compression ratio than the first 
compression ratio.
A method for generating display data, the method comprising: providing, by 
a reference frame decoder operating at a first compression ratio, first uncompressed reference frame data; receiving, by a main decoder operating at a second compression ratio, compressed video data and the first uncompressed reference frame data;  and generating, by the main decoder, first uncompressed display data according to the second compression ratio using the compressed video data and the first uncompressed reference frame data, wherein the second compression ratio is a lower compression ratio than the first compression 
ratio.
Claim [18]: A method for generating display data, the method comprising: providing, by a reference frame decoder operating at a first compression ratio; receiving, by a main decoder operating at a second compression ratio, compressed video data and the first uncompressed reference frame data;  
generating, by the main decoder, first uncompressed display data according to 
the second compression ratio using the compressed video data and the first 
uncompressed reference frame data;  receiving, by a reference frame encoder, 
the first uncompressed display data generated by the main decoder; compressing, by the reference frame encoder operating at the first compression ratio, the first uncompressed display data according to the first compression ratio to form compressed reference frame data; storing, using a reference frame data buffer, the compressed reference frame data;  retrieving, by the reference frame decoder, the compressed reference frame data from the reference frame data buffer;  decoding, by the reference frame decoder operating at the 
first compression ratio, the compressed reference frame data according to the 
first compression ratio to form a second uncompressed reference frame data;  
and feeding, by the reference frame decoder, the second uncompressed reference 
frame data to the main decoder for generating a second uncompressed display data according to the first compression ratio, wherein the second compression ratio is a lower compression ratio than the first compression ratio.




Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of providing a system and method for temporal differencing with variable complexity by modifying Cook’s teachings in the present US Patent No.: for the purpose of feeding the second uncompressed reference frame data to the main decoder for generating a second uncompressed display data according to the first compression ratio, thereby improving compression efficiency.




Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or “unit” and/or “configured to” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or “unit” and/or “configured to” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the main decoder is configured to …” in claim 1; “a display stream compression decoder configured to…” in claim 2; “a reference frame encoder configured to …” in claims 3 and 8; “a reference frame data buffer configured to …” in claim 4; “the reference frame decoder is configured to …” in claims 6-7; and “the video receiver is configured to …” in claims 9-10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baylon et al. (“Baylon”) (US Pub No.: 2012/0170646 A1) in view of Lida (“Lida”) (US Pub. No.: 2016/0219343 A1).

In regards to claim [1] and [11], Baylon discloses a video receiver (see fig. 1 unit 107, paragraph [0038]) and method for generating display data (see fig. 1, paragraph [0036]) comprising: a reference frame decoder (see fig. 4 unit 424, e.g. “D1”) providing first uncompressed reference frame data (see fig. 4, e.g. “r0”); wherein the main decoder (see fig. 4 unit 422, e.g. “D0”), configured to: receive compressed video data (see fig. 4 unit 410) and first uncompressed reference frame data (see fig. 4, paragraph [0069], where the examiner notes by referring to fig. 4 that a first reference picture process “R0” is decompressed/uncompressed at the main decoder “D0”); and generating first uncompressed display data (see fig. 1 unit 103) using the compressed video data (see fig. 4 unit 432, paragraph [0069]) and the first uncompressed reference frame data (see fig. 4, paragraph [0069], where the examiner notes by referring to fig. 4 that a first reference picture process “R0” is decompressed/uncompressed at the main decoder “D0”).
Yet, Baylon fails to in details disclose a first decoder operating at a first compression ratio; a second decoder operating at a second compression ratio; and wherein the second compression ratio is a lower compression ration than the first compression ratio as claimed. 
However, Lida further teaches the well-known concept of a first decoder (see fig. 1A unit 104) operating at a first compression ratio (see fig. 1A, e.g. “1st  ratio”); a second decoder (see fig. 5A unit 204) operating at the second compression ratio (see fig. 5A, e.g. “2:1”); and wherein the second compression ratio (see fig. 5A, e.g. “2:1”) is a lower (see fig. 5A, e.g. “2:1=2nd ratio  <  10:1= 1st ratio”) compression ratio than the first compression ratio (see fig. 5A, e.g. “10:1”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Baylon above by incorporating the proposed teachings of Lida above to perform such a modification to provide a video processing system and method that implements a plurality of decoders processing at different compression ratios as well as to solve the problem in a case where there is demand for increased color bit precision such as deep color that supports 30/36/48-bit values for three RGB colors. These conditions place a heavy load on interfaces for transferring uncompressed video data, such as High-Definition Multimedia Interface (HDMI) as taught by Lida (see Lida, paragraph [0002]), thus increasing bandwidth, enhancing video quality and compression efficiency.

	As per claim [2], most of the limitations have been noted in the above rejection of claim 1. In addition, Baylon discloses the video receiver of claim 1 (see the above rejection of claim 1), wherein the main decoder (see fig. 4 unit 422, e.g. “D0”) includes a display stream compression decoder (see fig. 4 unit 424, e.g. “D1”).
	Yet, Baylon fails to explicitly disclose a decoder configured to operate at a compression ratio of 4:1 as claimed.
	However, Lida teaches a decoder configured to operate at a compression ratio of 4:1 (see fig. 5A). Same motivation as to claim 1 applies here. 
	

	As per claim [3], most of the limitations have been noted in the above rejection of claim 1. In addition, Baylon discloses the video receiver of claim 1 (see the above rejection of claim 1), further comprising a reference frame encoder (see fig. 4 unit 410 or fig. 4 unit 412) configured to generate first compressed (see fig. 4 unit 410, e.g. “E1”) reference frame data (see fig. 4 unit 432), wherein the first uncompressed reference frame data  (see fig. 4, e.g. “r0”)is generated in response to decoding (see fig. 4) the first compressed (see fig. 4 unit 410, e.g. “E1”) reference frame data (see fig. 4 unit 432) according to the first compression ratio.
	Yet, Baylon fails to explicitly disclose a decoding according to the first compression ratio as claimed.
	However, Lida teaches a decoding according to the first compression ratio (see fig. 1A). Same motivation as to claim 1 applies here. 

	As per claim [4], most of the limitations have been noted in the above rejection of claim 1. In addition, Baylon discloses the video receiver of claim 3 (see the above rejection of claim 3), further comprising a reference frame data buffer (see fig. 4 unit 431) configured to store (see fig. 4) the first compressed  (see fig. 4 unit 410, e.g. “E1”) reference frame data (see fig. 4 unit 432).

	As per claim [5], most of the limitations have been noted in the above rejection of claim 1. In addition, Baylon discloses the video receiver of claim 4 (see the above rejection of claim 4), wherein the reference frame data buffer (see fig. 4 unit 431) comprises n+1 slice buffers (see paragraphs [0065] and [0106]), n being a positive integer (see paragraphs [0065] and [0106]), each of the n+1 slice buffers having a size sufficient to store (see paragraphs [0065] and [0106]) one compressed slice (see paragraph [0082]) of a reference frame (see paragraph [0109]).

	As per claim [6], most of the limitations have been noted in the above rejection of claim 1. In addition, Baylon discloses the video receiver of claim 5 (see the above rejection of claim 5), wherein the reference frame decoder (see fig. 4 unit 424, e.g. “D1”) is configured to decode (see fig. 4) data from one slice buffer (see fig. 4 unit 431) for the n+1 slice buffers at a time (see paragraphs [0065] and [0106]).

	As per claim [7], most of the limitations have been noted in the above rejection of claim 1. In addition, Baylon discloses the video receiver of claim 5 (see the above rejection of claim 5), wherein the reference frame decoder (see fig. 4 unit 424, e.g. “D1”) is configured to generate one of two lines, four lines, or six lines (see fig. 4) of the first uncompressed reference frame data at a time (see fig. 4, paragraph [0069], where the examiner notes by referring to fig. 4 that a first reference picture process “r0” is decompressed/uncompressed at the main decoder “D0”).

	As per claim [8], most of the limitations have been noted in the above rejection of claim 1. In addition, Baylon discloses the video receiver of claim 1 (see the above rejection of claim 1), further comprising a reference frame encoder (see fig. 4 unit 410 or fig. 4 unit 412) configured to: receive (see fig. 1) the first uncompressed display data (see fig. 1 unit 103) from the main decoder (see fig. 4 unit 422, e.g. “D0”); compress (see fig. 4 unit 410 or fig. 4 unit 412) the first uncompressed display data (see fig. 1 unit 103) to form compressed (see fig. 4 unit 410, e.g. “E1”) reference frame data (see fig. 4 unit 432); and write (see fig. 4) the compressed  (see fig. 4 unit 410, e.g. “E1”) reference frame data (see fig. 4 unit 432) to a reference frame data buffer  (see fig. 4 unit 410, e.g. “E1”).
	Yet, Baylon fail to explicitly disclose compression according to the first compression ratio as claimed. 
	However, Lida teaches compression (see fig. 1 unit 102) according to the first compression ratio (see fig. 1A unit 106). Same motivation as to claim 1 applies here. 

	As per claim [9], most of the limitations have been noted in the above rejection of claim 1. In addition, Baylon discloses the video receiver of claim 8 (see the above rejection of claim 8), wherein the video receiver (see fig. 1 unit 107, paragraph [0038]) is configured to: save (see fig. 4 unit 431); the compressed (see fig. 4 unit 410, e.g. “E1”) reference frame data (see fig. 4 unit 432) from the reference frame encoder (see fig. 4 unit 410 or fig. 4 unit 412) into a temporary slice buffer (see fig. 4 unit 431) of n+1 slice buffers (see paragraphs [0065] and [0106]), while the reference frame decoder (see fig. 4 unit 424, e.g. “D1”) decodes data (see fig. 4) from a first slice buffer (see fig. 4 unit 431) of the n+1 slice buffers (see paragraphs [0065] and [0106]); complete the saving (see fig. 4 unit 431) of the compressed (see fig. 4 unit 410, e.g. “E1”) reference frame data (see fig. 4 unit 432) into the temporary slice buffer (see fig. 4 unit 431) based on the reference frame decoder (see fig. 4 unit 424, e.g. “D1”) completing decoding data (see fig. 4) from the first slice buffer (see fig. 4 unit 431); and copy (see paragraph [0049]) the compressed (see fig. 4 unit 410, e.g. “E1”) reference frame data (see fig. 4 unit 432) from the temporary slice buffer (see paragraphs [0065] and [0106]) to the first slice buffer (see fig. 4 unit 431) based on the reference frame decoder (see fig. 4 unit 424, e.g. “D1”) completing decoding data (see fig. 4) from the first slice buffer (see fig. 4 unit 431).

	As per claim [10], most of the limitations have been noted in the above rejection of claim 1. In addition, Baylon discloses the video receiver of claim 8 (see the above rejection of claim 8), wherein the video receiver (see fig. 1 unit 107, paragraph [0038]) is configured to: save  (see fig. 4 unit 431) the compressed (see fig. 4 unit 410, e.g. “E1”) reference frame data (see fig. 4 unit 432) into a first slice buffer (see fig. 4 unit 431), of n+1 slice buffers (see paragraphs [0065] and [0106]), identified by a first pointer (see paragraph [0109]), wherein the n+1 slice buffers are arranged as a ring buffer (see paragraphs [0065] and [0106]), wherein the reference frame decoder (see fig. 4 unit 424, e.g. “D1”) is configured to decode data (see fig. 4) from a second slice buffer (see paragraphs [0065] and [0106]), of the n+1 slice buffers (see paragraphs [0065] and [0106]), identified by a second pointer (see paragraph [0106]), wherein the first slice buffer and the second slice buffer are circularly adjacent in the ring buffer (see paragraphs [0065] and [0106]); complete saving (see fig. 4 unit 431) of the compressed (see fig. 4 unit 410, e.g. “E1”) reference frame data (see fig. 4 unit 432) into the first slice buffer (see fig. 4 unit 431) based on the reference frame decoder (see fig. 4 unit 424, e.g. “D1”) completing decoding data (see fig. 4) from the second slice buffer (see paragraphs [0065] and [0106]); and advance both the first pointer (see paragraph [0109]) and the second pointer (see paragraph [0106]) to identify a respective subsequent slice buffer of the n+1 slice buffers (see paragraphs [0065] and [0106]), the first pointer (see paragraph [0109]) being advanced to point to the second slice buffer (see paragraphs [0065] and [0106]), wherein both the first pointer (see paragraph [0109]) and the second pointer are advanced in a same direction (see paragraph [0106]).

	As per claim [12], the method of claim 11, is analogous to claim 2 which is performed by claim 2. 

	As per claim [13], the method of claim 11, is analogous to claim 3 which is performed by claim 13.

	As per claim [14], the method of claim 13, is analogous to claim 4 which is performed by claim 14.
	
	As per claim [15], the method of claim 14, is analogous to claim 5 which is performed by claim 15.

	As per claim [16], the method of claim 15, is analogous to claim 6 which is performed by claim 16.

	As per claim [17], the method of claim 15, is analogous to claim 7 which is performed by claim 17.

	As per claim [18], the method of claim 11, is analogous to claim 8 which is performed by claim 18.

	As per claim [19], the method of claim 18, is analogous to claim 9 which is performed by claim 19.

	As per claim [20], the method of claim 18, is analogous to claim 10 which is performed by claim 19.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Lerner et al. (US Patent No.: 8,005,149 B2) discloses a system and method for stream transmission of video data in low latency. 

	Tajime et al. (US Pub. No.: 2013/0136177 A1) discloses a video decoding apparatus, video coding apparatus, video decoding method, video coding method, and program.

	Caglar et al. (US Pub. No.: 2006/0146934 A1) disclose s method for encoding a video signal.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485        

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485     
July 1, 2021